Citation Nr: 1222864	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  98-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected shell fragment wound (SFW) of the left knee.  

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected SFW of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The remaining issues on appeal were previously remanded by the Board in June 2006, October 2008 and August 2010 for further development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Atlanta, Georgia in January 2006.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's right knee disability did not manifest during, or as a result of, active military service, nor is it secondary to or permanently aggravated by a service-connected SFW.  

2.  The Veteran's right ankle disability did not manifest during, or as a result of, active military service, nor is it secondary to or permanently aggravated by a service-connected SFW.  




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right knee disorder, to include as secondary to a service-connected SFW, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for establishing entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected SFW, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Letters sent to the Veteran in November 2004, June 2006, February 2009 and May 2009 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While these letters were not sent prior to the initial adjudication of the claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received numerous VA medical examinations, including his most recent examination in October 2009.  An addendum to this examination was prepared in November 2010.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its most recent remand directives of August 2010.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained the requested addendum to the Veteran's October 2009 VA examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Relevant Facts

The Veteran was afforded a general VA examination in November 1996.  The Veteran reported left knee arthralgia at this time, but there was no mention of symptomatology associated with the right knee or right ankle.  Examination of the joints revealed no deformities.  Right knee flexion was to 145 degrees and McMurray sign was negative bilaterally.  There was also no laxity of the cruciate or collateral ligaments of either knee.  A patellar grinding test was also negative.  No diagnosis was assigned for either the right knee or the right ankle.  An earlier VA inpatient treatment record also indicates that an examination of the musculoskeletal system was unremarkable.  

The record also contains a private treatment note dated March 1998.  The Veteran was seen with complaints of left knee pain, but again, there was no mention of either the right knee or the right ankle.  He was diagnosed with degenerative joint disease of the knee.  VA also received a statement from a VA physician in March 1998, indicating that the Veteran was unable to perform normal employment duties due to symptomatology such as limiting angina and chronic knee pain.  Unfortunately, the physician did not specify whether both knees or just one knee was involved.  

In August 2000, the Veteran underwent a private evaluation for joint pain.  He was noted to have pain and other symptoms of the left knee.  However, there was no mention of symptomatology associated with the right knee or right ankle.  X-ray revealed no evidence of fracture or disclocation and no destructive bone lesion.  Scattered vascular calcifications were seen and metallic clips were noted at the popliteal fossa.  This was deemed to be suggestive of a prior surgery.  X-rays were also taken of the left knee at this time, revealing mild degenerative changes and multiple metallic foreign bodies suggesting shrapnel.  

A June 2002 VA outpatient treatment note indicates that the Veteran had normal range of motion in all joints with no effusion.  According to a VA outpatient treatment note dated July 2003, the Veteran had no pain upon palpation or range of motion in either ankle.  

The Veteran was afforded a VA examination of the joints in December 2004.  It was noted that the Veteran had a SFW of the right thigh.  The Veteran reported pain and soreness associated with this.  He was also noted to have a SFW of the left knee with arthritis.  The Veteran reported pain and loss of stability due to this condition.  Examination revealed the Veteran's gait and posture to be within normal limits.  Leg length was also equal in both extremities.  Examination of the femurs was deemed to be normal, bilaterally.  The right knee exhibited normal flexion to 140 degrees and normal extension to 0 degrees.  The left knee exhibited limited flexion to 130 degrees and normal extension to 0 degrees.  However, pain was noted in both knees, as well as "locking" and crepitus.  

According to a January 2005 treatment record from the Rockdale Medical Center, the Veteran slipped and fell on ice at his home.  This resulted in bruising and edema of the right ankle.  No deformities were evident upon external examination.  However, X-ray revealed a fracture of the right ankle.  Surgery was deemed necessary, and X-rays taken the following day revealed persistent lateral subluxation which was slightly reduced from the prereduction study.  There was also distraction of the fibula with the medial malleolar fracture being grossly in an anatomic position.  

The Veteran was subsequently afforded a VA examination of the joints in November 2006.  The Veteran reported that he first started having problems with his ankles some 20 years earlier, and that in 2005, he broke his right ankle and had an open reduction and internal fixation.  The examiner noted that the Veteran sustained shrapnel wound injuries to the left knee, left thigh, right thigh and upper abdomen.  The Veteran indicated that his right knee pain first began between 1971 and 1972.  Upon examination, which included x-ray imaging, the examiner diagnosed the Veteran with mild degenerative changes about the knee joints, without evidence for acute fracture or subluxation.  A diagnosis of status post right ankle fracture was also assigned.  Atherosclerotic calcification of the major arterial structures about the knees and ankles was also noted.  The examiner opined that there was no evidence in the claims file, including the service medical records, to establish a relationship between the Veteran's right knee arthritis and his shell fragment injuries.  The examiner also opined that the Veteran's right ankle disability was unrelated to military service, as it was due to a fall more than 30 years after separation from active duty.  

A review of the Veteran's physical and virtual claims file fails to reflect any subsequent treatment for the right knee or ankle, but the Veteran was afforded an additional VA examination in October 2009.  The examiner noted that the claims file was reviewed and that the Veteran was contacted by telephone.  The Veteran again noted falling and breaking his right ankle in 2005 and he again noted the original onset of his right ankle problems being more than 20 years earlier.  Regarding his right knee, the Veteran indicated that he believed his right knee pain originated because he was compensating for his left knee.  The examiner also noted that her previous examination report reflected an onset of symptomatology around 1971 or 1972.  The examiner also noted the previous diagnoses of right knee degenerative arthritis and residuals of a right ankle fracture.  The examiner opined that it was less likely as not that the Veteran's right ankle condition was proximately due to his service-connected left knee disability.  While the Veteran reported a long history of right ankle problems, there was no evidence in the claims file to support this.  The first evidence regarding the right ankle was his 2005 injury when he slipped on ice.  As such, the examiner related the Veteran's current right ankle problems to this fall.  The examiner also noted that she was unable to state whether or not the Veteran's right knee condition was proximately due to his service-connected left knee disability without resort to mere speculation.  While there Veteran again reported a long history of symptomatology, this was not reflected in the claims file.  The Veteran suffered from mild degenerative joint disease that could be either age-related or wear and tear through the years without current or prior medical documentation a definitive conclusion could not be reached.  

An addendum to the above examination was prepared in November 2010.  After reviewing the evidence of record, the examiner opined that it was less likely than not that the Veteran's right knee degenerative joint disease was caused by his service-connected left knee disability, to include due to compensating for pain and/or abnormal weight bearing.  The examiner explained that while the Veteran reported a long history of right knee problems, there was no evidence of this in the claims file and the Veteran was unable to elaborate on this issue during the prior examination of October 2009.  It was not until 1998 that the record reflected problems with the right knee.  Also, a review of the evidence of record revealed normal range of motion prior to 1998.  The examiner was of the opinion that the radiographic evidence most likely represented age-related changes or wear and tear through the years which would not be out of reason for a person of the Veteran's age.  However, one would expect that if the Veteran's right knee condition were due to his left knee condition, there would be some deficiency in the range of motion and greater severity of degenerative changes on X-ray.  The examiner also opined that there was no indication from the evidence reviewed that the Veteran's left knee condition had caused an increase in severity of the right knee condition.  The examiner explained that range of motion testing of the right knee had changed little between 1996 and 2006.  

Regarding the right ankle, the examiner opined that this condition was less likely as not caused by the Veteran's service-connected left knee disability, and, that it was less likely as not that the Veteran's fall of 2005 was due to his service-connected left knee disability.  The examiner explained that the first evidence involving the right ankle was from January 2005 when the Veteran fractured the ankle after slipping and falling on ice at home.  The initial treatment records and subsequent treatment records regarding the fall reported no mention of left knee instability or his left knee giving out on him.  The examiner noted that the Veteran did report in his January 2006 hearing that he fell on the ice in 2005 due to his left knee giving out on him.  However, the examiner noted that this information was only offered after prompting by the Veteran's representative.  The examiner gave greater weight to the history recorded in the medical records at the time of the initial injury.  Finally, the examiner opined that there was no indication from the notes reviewed that the left knee condition had caused an increase in severity of the right ankle condition due to the Veteran compensating for pain in the left knee and/or abnormal weight bearing.  The examiner explained that there was no evidence from the data reviewed to suggest an increase in severity.  X-ray findings from 2005 to 2006 did not reveal any change.  

Right Knee

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a right knee disability, to include as secondary to a SFW injury of the left knee.  Service treatment records fail to reflect any right knee symptomatology and the Veteran has not alleged an in-service injury to the right knee.  Therefore, the issue of in-service incurrence is not in dispute.  

Post-service evidence also reflects that the Veteran's right knee disability did not manifest as a result of military service or as a result of his service-connected left knee disability.  The Veteran's right knee was examined in November 1996 but there was no finding of any associated disability.  Right knee pain was noted upon examination in December 2004 and mild degenerative changes were noted in November 2006.  However, the November 2006 VA examiner concluded that there was no evidence in the claims file to link the Veteran's current right knee disability to his service-connected shell fragment injuries.  While the October 2009 examiner was unable to determine whether the Veteran's right knee disability was secondary to his service-connected left knee disability without resorting to mere speculation, the November 2010 examiner concluded that it was less likely than not that there was a relationship.  The examiner explained that radiographic imagery was reflective of age-related wear and tear and that one would expect greater degeneration if it were secondary to his left knee disability that had existed for more than 40 years.  The examiner also opined that the Veteran's left knee disability had not worsened his nonservice-connected right knee disability, as range of motion testing was normal in both 1996 and 2006.  Therefore, the preponderance of the evidence of record demonstrates that service connection is not warranted for a right knee disability, to include as secondary to a service-connected left knee disability.  

The Board recognizes that the Veteran has reported right knee symptomatology since around 1971 or 1972.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, the Board does not find this assertion to be credible.  The record reflects that the Veteran's right knee was examined as part of his November 1996 VA examination.  However, no disability was found at this time and the Veteran made no mention of a more than 20 year history of right knee symptomatology at this time.  While the Veteran did file a claim for his "knees" in September 1996, he did not indicate what was wrong with his knees at this time.  He did testify during a February 1998 hearing that when he was on his feet for a long period of time, his legs and ankles would get very tired and that they would "give out" on him.  However, the mere fact that the Veteran felt his lower extremities would become tired or stiff is not in and of itself evidence of a chronic disability.  Therefore, the evidence of record does not support the current assertion of right knee pain since the early 1970s.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, must be denied.



	(CONTINUED ON NEXT PAGE)
Right Ankle

The preponderance of the evidence of record also demonstrates that service connection for a right ankle disability, to include as secondary to a SFW injury of the left knee, is not warranted.  Service treatment records do not reflect treatment for right ankle symptomatology and the Veteran has not alleged an in-service injury to the right ankle.  Therefore, the issue of in-service incurrence is not in dispute.  

Post-service evidence also reflects that the Veteran's right ankle disability did not manifest as a result of military service, or, as a result of his service-connected left knee disability.  According to a July 2003 record, the Veteran had no pain upon palpation or motion in either ankle.  The first evidence of an actual disability of the right ankle is from January 2005 when the Veteran admittedly slipped and fell on ice at home.  This resulted in a fracture of the right ankle.  According to the November 2006 VA examiner, the Veteran's current right ankle disability was unrelated to military service and due to this fall.  The October 2009 VA examiner also opined that the Veteran's current right ankle disability was a result of the January 2005 fall.  Finally, the November 2010 VA examiner concluded that the Veteran's right ankle condition was less likely than not secondary to his service-connected left knee disability.  The examiner explained that the Veteran clearly injured his right ankle in a fall in January 2005, and while he was now reporting that he fell because of his left knee giving out, treatment records from the date of the actual injury make no mention of the left knee being responsible.  The examiner also opined that the Veteran's right ankle disability was not aggravated by his service-connected left knee disability, noting no change in X-rays taken in 2005 and then in 2006.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a right ankle disability, to include as secondary to a service-connected left knee disability.  

The Board recognizes that the Veteran has alleged that he has suffered from right ankle pain for the past 20 years.  He has related this pain to compensating for his service-connected left knee disability.  However, the Board does not find this assertion to be credible.  The record contains no evidence of a right ankle disability prior to the fall of January 2005.  An earlier record from July 2003 specifically noted there was no pain in either ankle.  It was not until the Veteran fell at home that he first reported right ankle pain.  While the Veteran has since suggested that his fall was due to his left knee giving out on him, a review of the hospital records from January 2005 indicate that the Veteran slipped on ice.  There is no mention of the fall being due to left knee problems.  

Finally, the Board recognizes that the Veteran did testify in a February 1998 hearing that if he was on his feet for a long period of time, his legs and ankles would get very tired and that they would "give out" on him.  However, the mere fact that he felt like his lower extremities would become tired or stiff is not evidence of an actual disability.  All VA examiners of record are in agreement that the Veteran's current right ankle disability did not arise until his fall of January 2005.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right ankle disability, to include as secondary to his service-connected left knee disability, must be denied.


ORDER

Service connection for a right knee disability, to include as secondary to a SFW of the left knee, is denied.  

Service connection for a right ankle disability, to include as secondary to a SFW of the left knee, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


